Name: Council Regulation (EC) No 2041/2004 of 15 November 2004 on the import of certain steel products originating in the Russian Federation
 Type: Regulation
 Subject Matter: tariff policy;  iron, steel and other metal industries;  Europe;  trade;  international trade
 Date Published: nan

 30.11.2004 EN Official Journal of the European Union L 354/1 COUNCIL REGULATION (EC) No 2041/2004 of 15 November 2004 on the import of certain steel products originating in the Russian Federation THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) On 9 July 2002, the European Coal and Steel Community (ECSC) and the Government of the Russian Federation concluded an Agreement on trade in certain steel products (1) (hereinafter referred to as the Agreement). The necessary implementing measures have been adopted by Commission Decision 2002/602/ECSC of 8 July 2002 on administering certain restrictions on imports of certain steel products from the Russian Federation (2). Following the expiry of the ECSC Treaty, the European Community took over all rights and obligations under the Agreement. (2) Commission Decision 2002/602/ECSC sets quantitative limits on the imports into the Community. (3) Given the important increase in the demand worldwide for certain steel products and the ensuing comparable difficulty for some Community users to source those steel products in the Community market, it is necessary to authorise more imports into the Community than originally agreed in the Agreement. The steel products in question (hot-rolled coils for re-rolling) are classified under TARIC codes 7208370010, 7208380010 and 7208390010. (4) It is important that the additional quantities be available as soon as possible. The renegotiation of the Agreement and the subsequent implementation of it as amended would require too much time. It is therefore preferable to recur to an autonomous measure. (5) The completion of the internal market requires that the formalities to be accomplished by Community importers be identical wherever the goods may be cleared. (6) Products placed in a free zone or imported under the arrangements governing customs warehouses, temporary importation or inward processing (suspension system) should not be counted against the limits established for the products in question. (7) The effective application of this Regulation requires the introduction of a requirement of a Community import licence for the entry into free circulation in the Community of the products in question together with a system for administering the grant of such Community import licences. (8) In order to ensure that the quantitative limits established by this Regulation are not exceeded, a procedure should be followed whereby the competent authorities of the Member States will not issue import licences before obtaining prior confirmation from the Commission that appropriate amounts remain available within the quantitative limit in question, HAS ADOPTED THIS REGULATION: Article 1 Without prejudice to Decision 2002/602/ECSC, the importation into the Community of additional quantities of the steel products mentioned in the second subparagraph originating in the Russian Federation shall be authorised up to 200 000 tonnes. The steel products are classified under the TARIC codes 7208370010, 7208380010 and 7208390010. The classification of the products is based on the tariff and statistical nomenclature of the Community (hereinafter called the combined nomenclature, or in abbreviated form CN). The origin of the products covered by this Regulation shall be determined in accordance with the rules in force in the Community. Article 2 1. The release for free circulation in the Community of the steel products set out in Article 1 originating in the Russian Federation shall be subject to the presentation of an import licence issued by the Member States' authorities in accordance with the provisions of Article 4. 2. In order to ensure that quantities for which import licences are issued do not exceed at any moment the total quantitative limits, the competent authorities of the Member States listed in Annex II shall issue import licences only upon confirmation by the Commission that there are still quantities available within the quantitative limits. 3. For the purposes of this Regulation and as from the date of its application, shipment of products shall be considered as having taken place on the date on which they were loaded on to the exporting means of transport. Shipment must take place no later than 31 December 2004. Article 3 1. The quantitative limits referred to in Article 1 shall not apply to products placed in a free zone or free warehouse or imported under the arrangements governing customs warehouses, temporary importation or inward processing (suspension system). 2. Where the products referred to in paragraph 1 are subsequently released for free circulation, either in the unaltered state or after working or processing, Article 2(2) shall apply and the products so released shall be counted against the quantitative limit set out in Article 1. Article 4 1. For the purpose of applying Article 2(2), before issuing import licences, the competent authorities of the Member States listed in Annex II shall notify the Commission of the amounts of the requests for import licences which they have received. By return, the Commission shall notify whether the requested amounts of quantities are available for importation in the chronological order in which the notifications of the Member States have been received (first-come, first-served basis). The import licence shall then be issued within five working days of the positive confirmation of the Commission. 2. The requests included in the notifications to the Commission shall be valid if they establish clearly in each case the exporting country, the amounts to be imported, the quota period, the Member State in which the products are intended to be put into free circulation and the specific code to identify the products referred to in Article 1. The necessary technical modalities for the proper management of these quantitative limits shall be agreed within the Steel Liaison Committee. 3. The notifications referred to in paragraphs 1 and 2 shall be communicated electronically within the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily. 4. As far as possible, the Commission shall confirm to the authorities the full amount indicated in the requests notified. 5. The import licences or equivalent documents shall be issued in accordance with Annex I. 6. Import licences issued in accordance with this Regulation shall be valid throughout the customs territory of the Community. A Community importer may apply for an import licence with any of the competent authorities. 7. The importer's application shall be made no later than 31 December 2004 and shall include the following elements: (a) the name and full address of the applicant (including telephone and fax numbers, and possible identification number used by the competent national authorities) and VAT registration number, if subject to VAT; (b) if applicable, the name and full address of the declarant or representative of the applicant (including telephone and fax numbers); (c) the full name and address of the exporter; (d) the exact description of the goods, including:  their trade name,  the combined nomenclature (CN) code(s),  the country of origin,  the country of consignment; (e) the net weight expressed in kg, and the quantity in the unit prescribed where other than net weight, by combined nomenclature heading; (f) the cif value of the goods in euro at the Community frontier by combined nomenclature heading; (g) whether the products concerned are seconds or of substandard quality (3); (h) the proposed period and place of customs clearance; (i) whether the application is a repeat of a previous application concerning the same contract; (j) a copy of the contract of sale or purchase and of the pro forma invoice; (k) the following declaration, dated and signed by the applicant with the transcription of his name in capital letters: I, the undersigned, certify that the information provided in this application is true and given in good faith, and that I am established in the Community. 8. The period of validity of the import licence is hereby fixed at four months. Upon duly motivated request by an importer, the competent authorities of a Member State may extend the duration of validity for a period of two months. 9. The competent national authorities may allow the submission of declarations or requests to be transmitted or printed by electronic means, under the conditions fixed by them. However, all documents and evidence shall be available to the competent national authorities. 10. The import licence may be issued by electronic means, as long as the customs offices involved have access to the document via a computer network. 11. The importers shall be under no obligation to import in one consignment the total quantity mentioned in an import licence. Article 5 1. A finding that the unit price at which the transaction is effected varies from that indicated in the import licence by less than 5 % in either direction or that the total quantity of the products presented for import exceeds the quantity given in the import licence by less than 5 % shall not preclude the release for free circulation of the products in question. 2. Applications for import licence and the documents themselves shall be confidential. They shall be restricted to the competent national authorities and the applicant. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply until 31 December 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 2004. For the Council The President M. VAN DER HOEVEN (1) OJ L 195, 24.7.2002, p. 55. Agreement as last amended by the Agreement between the European Community and the Government of the Russian Federation (OJ L 255, 31.7.2004, p. 33). (2) OJ L 195, 24.7.2002, p. 38. Decision as last amended by Council Regulation (EC) No 1386/2004 (OJ L 255, 31.7.2004, p. 1). (3) Under the criteria given in OJ C 180, 11.7.1991, p. 4. ANNEX I ANNEX II LISTA DE LAS AUTORIDADES NACIONALES COMPETENTES SEZNAM PÃ Ã SLUÃ NÃ CH VNITROSTÃ TNÃ CH ORGÃ NÃ ® LISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN PÃ DEVATE RIIKLIKE ASUTUSTE NIMEKIRI Ã ÃÃ Ã ¥ÃÃ ¥Ã Ã £Ã ÃÃ £ Ã ¤Ã ©Ã  Ã Ã ¡Ã §Ã ©Ã  Ã Ã Ã Ã Ã £Ã Ã £ Ã Ã Ã ÃÃ ©Ã  Ã ¤Ã ©Ã  Ã Ã ¡Ã Ã ¤Ã ©Ã  Ã Ã Ã Ã ©Ã  LIST OF THE COMPETENT NATIONAL AUTHORITIES LISTE DES AUTORITÃ S NATIONALES COMPÃ TENTES ELENCO DELLE AUTORITÃ NAZIONALI COMPETENTI VALSTU KOMPETENTO IESTÃÃ ½U SARAKSTS KOMPETENTINGÃ ² NACIONALINIÃ ² INSTITUCIJÃ ² SÃ RAÃ AS AZ ILLETÃ KES NEMZETI HATÃ SÃ GOK LISTÃ JA LISTA TA' L-AWTORITAJIET KOMPETENTI NAZZJONALI LIJST VAN BEVOEGDE NATIONALE INSTANTIES LISTA WÃ AÃ CIWYCH ORGANÃ W KRAJOWYCH LISTA DAS AUTORIDADES NACIONAIS COMPETENTES ZOZNAM PRÃ SLUÃ NÃ CH VNÃ TROÃ TÃ TNYCH ORGÃ NOV SEZNAM PRISTOJNIH NACIONALNIH ORGANOV LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA FÃ RTECKNING Ã VER BEHÃ RIGA NATIONELLA MYNDIGHETER BELGIQUE/BELGIÃ  Service public fÃ ©dÃ ©ral Ã ©conomie, PME, Classes moyennes et Ã ©nergie Administration du potentiel Ã ©conomique Politiques d'accÃ ¨s aux marchÃ ©s, Services Licences Rue GÃ ©nÃ ©ral Leman 60 B-1040 Bruxelles TÃ ©lÃ ©copieur: (32-2) 230 83 22 Federale Overheidsdienst Economie, KMO, Middenstand & Energie Bestuur Economisch Potentieel Markttoegangsbeleid, Dienst Vergunningen Generaal Lemanstraat 60 B-1040 Brussel Fax (32-2) 230 83 22 Ã ESKÃ  REPUBLIKA Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 CZ-110 15 Praha 1 Fax: + 420-22421 21 33 DANMARK Erhvervs- og Boligstyrelsen Ãkonomi- og Erhvervsministeriet VejlsÃ ¸vej 29 DK-8600 Silkeborg Fax (45) 35 46 64 01 DEUTSCHLAND Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29-35 D-65760 Eschborn 1 Fax: + 49-61-969 42 26 EESTI Majandus- ja Kommunikatsiooniministeerium Harju 11 EE-15072 Tallinn Fax: + 372-6313 660 Ã Ã Ã Ã Ã Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã ¡Ã ¿Ã Ã ½ Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR-105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¦Ã ±Ã ¾: (30-210) 32 86 094 ESPAÃ A Ministerio de EconomÃ ­a SecretarÃ ­a General de Comercio Exterior SubdirecciÃ ³n General de Productos Industriales Paseo de la Castellana, 162 E-28046 Madrid Fax (34) 913 49 38 31 FRANCE SETICE 8, rue de la Tour-des-Dames F-75436 Paris Cedex 09 TÃ ©lÃ ©copieur (33-1) 55 07 46 69 IRELAND Department of Enterprise, Trade and Employment Import/Export Licensing, Block C Earlsfort Centre Hatch Street Dublin 2 Ireland Fax: (353-1) 631 25 62 ITALIA Ministero delle AttivitÃ produttive Direzione generale per la Politica commerciale e per la gestione del regime degli scambi Viale America 341 I-00144 Roma Fax (39-06) 59 93 22 35/59 93 26 36 Ã Ã ¥Ã Ã ¡Ã Ã £ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã , Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã ¤Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ¿Ã ½Ã ¬Ã ´Ã ± Ã Ã ºÃ ´Ã ¿Ã Ã ·Ã  Ã Ã ´Ã µÃ ¹Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã /Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã ´Ã Ã  Ã Ã ½Ã ´Ã Ã ­Ã ± Ã Ã Ã ±Ã ¿Ã Ã ¶Ã ¿Ã Ã ±Ã .6 CY-1421 Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Ã ¦Ã ±Ã ¾: (357-22) 37 51 20 LATVIJA Latvijas Republikas Ekonomikas ministrija BrÃ «vÃ «bas iela 55 LV-1519 RÃ «ga Fakss: + 371-728 08 82 LIETUVA Lietuvos Respublikos Ã «kio ministerija Prekybos departamentas Gedimino pr. 38/2 LT-01104 Vilnius Faks. (370-5) 262 39 74 LUXEMBOURG MinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BP 113 L-2011 Luxembourg TÃ ©lÃ ©copieur (352) 46 61 38 MAGYARORSZÃ G Magyar Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal Margit krt. 85. H-1024 Budapest Fax: (36-1) 336 73 02 MALTA DiviÃ ¼joni gÃ §all-KummerÃ  Servizzi KummerÃ jali Lascaris MT-Valletta CMR02 Fax: + 356 2569 0299 NEDERLAND Belastingdienst/Douane centrale dienst voor in- en uitvoer Postbus 30003, Engelse Kamp 2 9700 RD Groningen Nederland Fax (31-50) 523 23 41 Ã STERREICH Bundesministerium fÃ ¼r Wirtschaft und Arbeit AuÃ enwirtschaftsadministration Abteilung C2/2 Stubenring 1 A-1011 Wien Fax: + 43-1-711 00/83 86 POLSKA Ministerstwo Gospodarki, Pracy i Polityki SpoÃ ecznej pl. Trzech KrzyÃ ¼y 3/5 PL-00-507 Warszawa Fax: (48-22) 693 40 21/693 40 22 PORTUGAL MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo Rua Terreiro do Trigo EdifÃ ­cio da AlfÃ ¢ndega de Lisboa P-1140-060 Lisboa Fax: (351-21) 881 42 61 SLOVENIJA Ministrstvo za gospodarstvo PodroÃ je za ekonomske odnose s tujino Kotnikova 5 SI-1000 Ljubljana Fax: + 386-1-478 36 11 SLOVENSKÃ  REPUBLIKA Ministerstvo hospodÃ ¡rstva SR Odbor licenciÃ ­ MierovÃ ¡ 19 SK-827 15 Bratislava 212 Fax: + 421-2-43 42 39 19 SVERIGE Kommerskollegium Box 6803 S-113 86 Stockholm Fax (46-8) 30 67 59 SUOMI/FINLAND Tullihallitus PL 512 FIN-00101 Helsinki Faksi (358) 20 492 28 52 Tullstyrelsen PB 512 FIN-00101 Helsingfors Fax (358) 20 492 28 52 UNITED KINGDOM Department of Trade and Industry Import Licensing Branch Queensway House - West Precinct Billingham TS23 2NF United Kingdom Fax: (44-1642) 36 42 69